Exhibit 10.6

 

FIRST AMENDMENT OF

PHYSICIANS REALTY TRUST 2013 EQUITY INCENTIVE PLAN

 

Physicians Realty Trust, a Maryland real estate investment trust (the
“Company”), has previously established the Physicians Realty Trust 2013 Equity
Incentive Plan (the “2013 Equity Plan”).  The 2013 Equity Plan provides that the
Board of Trustees (the “Board”) of the Company may at any time amend the 2013
Equity Plan, provided that no amendment for which shareholder approval is
required shall be effective unless such amendment shall be approved by the
requisite vote of the shareholders of the Company.  The Board has previously
delegated its power to amend the 2013 Equity Plan to the Compensation Committee
(the “Committee”) of the Board.  The Committee has determined that it is
advisable to amend the 2013 Equity Plan and that such amendment does not require
shareholder approval.

 

Therefore, effective July 22, 2013, the 2013 Equity Plan is amended as follows:

 

1.              By substituting the following sentence for the third sentence of
Section 6.6(a) of the 2013 Equity Plan:

 

“If the Performance Award is to be in Common Shares, the Performance Award may
provide for the issuance of the Common Shares at the time of the grant of the
Performance Award or at the time of the certification by the Committee that the
Performance Goals for the performance period have been met.”

 

2.              By substituting for the reference to the “Board” in the first
sentence of Article 9 of the 2013 Equity Plan a reference to the “Committee.”

 

3.              By deleting and not replacing Article 16 thereof.

 

In all other respects, the 2013 Equity Plan remains unchanged.

 

The foregoing amendment was approved and adopted by the Compensation Committee
of the Board of Trustees of the Company on May 6, 2014.

 

 

PHYSICIANS REALTY TRUST

 

 

 

By:

/s/ John T. Thomas

 

 

 

 

Name:

John T. Thomas

 

 

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------